Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 8 and 14 have been fully considered and are persuasive.  Claims 8 and 14 have been rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 8 and 14 are therefore allowed for the reasons given in the previous Office Action. 
Applicant's arguments with respect to claims 1, 18, and 20 have been fully considered but they are not persuasive.
Applicant argues that claim 1 was amended to include subject matter recited by claim 5 that was indicated as allowable in the previous Office Action. However, the subject matter included in claim 1 is broader than what was previously recited in claim 5.  Specifically, claim 5 recited “querying a lookup table that stores respective time allotment modifiers for features of user speech” that is not included in amended claim 1.  As noted in the indication of allowable subject matter, claim 5 was considered allowable because the prior art did not disclose or suggest querying a lookup table that stores respective time allotment modifiers for features of user speech.  It was further noted that Kataria discloses adjusting the length of an appointment based on detected voice patterns.  Since amended claim 1 now merely requires “obtaining respective time allotment modifiers for the one or more features of the user speech by the user”, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nidy, in view of Kataria.  Similar reasoning applies to claims 18 and 20.
Applicant’s arguments regarding the 35 U.S.C. 112 rejections have been fully considered and are persuasive. The 35 U.S.C. 112 rejections are withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nidy et al. (U.S. Patent 8,924,238, hereinafter “Nidy”), in view of Kataria et al. (U.S. Patent Application Pub. No. 2019/0027248, hereinafter “Kataria”).
In regard to claim 1, Nidy discloses a method for automatically scheduling medical appointments (Fig. 4) comprising: 
outputting, by a computing system, one or more requests for audio input to a user (one or more screening questions are output to a patient, column 30, lines 51-62); 
receiving, by the computing system, the audio input in response to each of the one or more requests (the patient responses are received via voice recognition software, column 30, line 62 to column 31, line 5); 
extracting, by the computing system, patient symptom information from the audio input (voice recognition software extracts patient responses to the screening questions, column 30, line 62 to column 31, line 5; the patient responses comprising symptom information, column 24, lines 54-61); 
applying, by the computing system, guideline information to the extracted patient symptom information to determine one or more probable health conditions for the user (based on the patient’s responses, one or more healthcare services that the patient requires are determined, column 32, lines 1-20); 
determining, by the computing system, a time allotment for a medical appointment for the user based at least on the one or more probable health conditions for the user (based on the determined needed healthcare services, how much time is needed for an appointment is determined, column 33, line 54 to column 34, line 18),
wherein determining the time allotment for the medical appointment comprises:
determining an estimated time allotment for the medical appointment based on the one or more probable health conditions (an average amount of time is allocated based on the required healthcare service, column 35, lines 32-44); and 
providing, by the computing system, a suggested time slot for the medical appointment with a health care provider for the time allotment for the medical appointment (a healthcare service appointment is scheduled with a given healthcare service provider selected based on the determined healthcare services needed by the patient, column 34, lines 19-50).
Nidy does not disclose modifying the estimated time allotment based on one or more features of the user speech by the user to determine the time allotment for the medical appointment.
Kataria discloses a method for automatically scheduling appointments (see paragraph [0020]), comprising:
determining one or more features of user speech by the user from the audio input (voice patterns are determined from the user, paragraph [0022]),
obtaining respective time allotment modifiers for the one or more features of the user speech by the user (based on the voice patterns, adjustments to the appointment duration are obtained, paragraph [0022]), and
modifying the estimated time allotment based on the time allotment modifiers for the one or more features of the user speech by the user to determine the time allotment for the medical appointment (an initial appointment time allotment is made shorter or longer based on the user’s voice patterns, paragraphs [0022] and [0040]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the estimated time allotment based on time allotment modifiers for one or more features of the user speech by the user, because it would allow patients to receive the right amount of resources/time that they individually needed, as taught by Kataria (paragraph [0006]).

In regard to claim 2, Nidy discloses determining the time allotment for the medical appointment comprises: 
obtaining, respective expected time allotments for the one or more probable health conditions for the user (the healthcare services database storing an allocated time associated with a given healthcare service is queried, column 34, lines 19-50); and 
computing the time allotment for the medical appointment based at least on the respective expected time allotments for the one or more probable health conditions for the user (an average amount of time is allocated based on the required healthcare service, column 35, lines 32-44).

In regard to claim 6, Nidy does not disclose the one or more features include one or more of an indication that the user is a non-native speaker, an indication that the user is worried, an indication that the user is confident, an indication that the user is agitated, or an indication that the user has disfluencies.
Kataria discloses the one or more features include one or more of an indication that the user is a non-native speaker, an indication that the user is worried, an indication that the user is confident, an indication that the user is agitated, or an indication that the user has disfluencies (voice features are used to determine higher order knowledge about the patient, which is used to classify the patient into categories, paragraphs [0031-0034]; the categories include distress indicators, anxiety indicators, etc., see Table 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine one or more of an indication that the user is a non-native speaker, an indication that the user is worried, an indication that the user is confident, an indication that the user is agitated, or an indication that the user has disfluencies, because categorizing the user by these features would allow patients to receive the right amount of resources/time that they individually needed, as taught by Kataria (paragraph [0006]).

In regard to claim 18, Nidy discloses a computing system for automatically scheduling medical appointments (Fig. 1), the computing system comprising: 
processing circuitry coupled to a memory (CPU 151 and memory 153); 
a dialog manager executing on the processing circuitry and configured to output one or more requests for audio input to a user and receive the audio input in response to each of the one or more requests (one or more screening questions are output to a patient, column 30, lines 51-62; and the patient responses are received via voice recognition software, column 30, line 62 to column 31, line 5); 
a speech analysis module executing on the processing circuitry and configured to extract patient symptom information from the audio input (voice recognition software extracts patient responses to the screening questions, column 30, line 62 to column 31, line 5; the patient responses comprising symptom information, column 24, lines 54-61);  
a machine learning engine executing on the processing circuitry and configured to apply guideline information to the extracted patient symptom information to determine one or more probable health conditions for the user (based on the patient’s responses, one or more healthcare services that the patient requires are determined, column 32, lines 1-20); and 
a resource management module executing on the processing circuitry and configured to: 
determine a time allotment for a medical appointment for the user based at least on the one or more probable health conditions for the user (based on the determined needed healthcare services, how much time is needed for an appointment is determined, column 33, line 54 to column 34, line 18), wherein to determine the time allotment for the medical appointment the resource management module is configured to:
determine an estimated time allotment for the medical appointment based on the one or more probable health conditions (an average amount of time is allocated based on the required healthcare service, column 35, lines 32-44); and 
provide a suggested time slot for the medical appointment with a health care provider for the time allotment for the medical appointment (a healthcare service appointment is scheduled with a given healthcare service provider selected based on the determined healthcare services needed by the patient, column 34, lines 19-50).
Nidy does not disclose modifying the estimated time allotment based on one or more features of the user speech by the user to determine the time allotment for the medical appointment.
Kataria discloses a system for automatically scheduling appointments (see paragraph [0020]), comprising processing circuitry configured to:
determine one or more features of user speech by the user from the audio input (voice patterns are determined from the user, paragraph [0022]),
obtain respective time allotment modifiers for the one or more features of the user speech by the user (based on the voice patterns, adjustments to the appointment duration are obtained, paragraph [0022]), and
modify the estimated time allotment based on the time allotment modifiers for the one or more features of the user speech by the user to determine the time allotment for the medical appointment (an initial appointment time allotment is made shorter or longer based on the user’s voice patterns, paragraphs [0022] and [0040]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the estimated time allotment based on time allotment modifiers for one or more features of the user speech by the user, because it would allow patients to receive the right amount of resources/time that they individually needed, as taught by Kataria (paragraph [0006]).

In regard to claim 20, Nidy discloses a non-transitory computer-readable medium comprising instructions for causing processing circuitry of a computing system to perform operations (column 39, line 63 to column 40, line 3), comprising: 
output one or more requests for audio input to a user (one or more screening questions are output to a patient, column 30, lines 51-62); 
receive the audio input in response to each of the one or more requests (the patient responses are received via voice recognition software, column 30, line 62 to column 31, line 5); 
extract patient symptom information from the audio input (voice recognition software extracts patient responses to the screening questions, column 30, line 62 to column 31, line 5; the patient responses comprising symptom information, column 24, lines 54-61); 
apply guideline information to the extracted patient symptom information to determine one or more probable health conditions for the user (based on the patient’s responses, one or more healthcare services that the patient requires are determined, column 32, lines 1-20); 
determine a time allotment for a medical appointment for the user based at least on the one or more probable health conditions for the user (based on the determined needed healthcare services, how much time is needed for an appointment is determined, column 33, line 54 to column 34, line 18), wherein to determine the time allotment for the medical appointment the processing circuitry is configured to:
determine an estimated time allotment for the medical appointment based on the one or more probable health conditions (an average amount of time is allocated based on the required healthcare service, column 35, lines 32-44); and 
provide a suggested time slot for the medical appointment with a health care provider for the time allotment for the medical appointment (a healthcare service appointment is scheduled with a given healthcare service provider selected based on the determined healthcare services needed by the patient, column 34, lines 19-50).
Nidy does not disclose modifying the estimated time allotment based on one or more features of the user speech by the user to determine the time allotment for the medical appointment.
Kataria discloses a system for automatically scheduling appointments (see paragraph [0020]), comprising processing circuitry configured to:
determine one or more features of user speech by the user from the audio input (voice patterns are determined from the user, paragraph [0022]),
obtain respective time allotment modifiers for the one or more features of the user speech by the user (based on the voice patterns, adjustments to the appointment duration are obtained, paragraph [0022]), and
modify the estimated time allotment based on the time allotment modifiers for the one or more features of the user speech by the user to determine the time allotment for the medical appointment (an initial appointment time allotment is made shorter or longer based on the user’s voice patterns, paragraphs [0022] and [0040]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the estimated time allotment based on time allotment modifiers for one or more features of the user speech by the user, because it would allow patients to receive the right amount of resources/time that they individually needed, as taught by Kataria (paragraph [0006]).


Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nidy, in view of Kataria, and further in view of Brown et al. (U.S. Patent Application Pub. No. 2014/0074454, hereinafter “Brown”).
In regard to claim 3, Nidy and Kataria do not disclose identifying a platform for the medical appointment.
Brown discloses a system/method for scheduling medical appointments, comprising:
identifying a platform for the medical appointment based on the one or more probable health conditions (based on a diagnosis of a patient, an in-person appointment or telephone appointment is determined, paragraphs [0078-0079]); 
wherein scheduling the medical appointment includes scheduling the medical appointment with the health care provider for the identified platform (the patient is scheduled for an in-person appointment or telephone appointment, paragraph [0078-0079]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to identify a platform for the medical appointment and schedule the medical appointment with the health care provider for the identified platform, because this provides the patient convenient access to healthcare related information, as suggested by Brown (paragraph [0079]).

In regard to claim 4, Nidy and Kataria do not disclose identifying a platform for the medical appointment.
Brown discloses the platform comprises one of an in-person meeting with a medical professional, a telephone call with a medical professional, or a video call with a medical professional (based on a diagnosis of a patient, an in-person appointment or telephone appointment is determined, paragraphs [0078-0079]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to identify a platform comprising one of an in-person meeting with a medical professional, a telephone call with a medical professional, or a video call with a medical professional, because this provides the patient convenient access to healthcare related information, as suggested by Brown (paragraph [0079]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nidy, in view of Kataria, and further in view of Ashoori et al. (U.S. Patent Application Pub. No. 2018/0366143, hereinafter “Ashoori”).
In regard to claim 7, Nidy and Kataria do not disclose supervising the one or more requests and audio input.
Ashoori discloses a method comprising:
supervising, by a human operator of the computing system, the one or more requests and audio input (Fig. 2, a clinician 212 monitors a patient’s speech, paragraphs [0028] and [0037]); 
determining, by the computing system, an emotional characteristic of the user based on the audio input (the tone or sentiment of the user’s speech (happy, angry, sad, etc.) is determined, paragraph [0030]); and 
in response to a determination that the emotional characteristic is below a threshold, alerting the human operator (the patient’s mood is determined based on a characteristic being below a threshold, paragraph [0031]; and the clinician is alerted, paragraph [0037]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to alert a human operator in response to a determination that an emotional characteristic of the user was below a threshold, because alerting the human operator would ensure the patient received needed services when exhibiting symptoms of a mental disorder, as taught by Ashoori (paragraph [0012]).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nidy, in view of Kataria, and further in view of P R et al. (U.S. Patent Application Pub. No. 2017/0147764, hereinafter “P R”).
In regard to claim 16, Nidy and Kataria do not disclose applying the guideline information to at least one of electronic health data, epidemiological data, or local area data to determine the one or more probable health conditions for the user.
P R discloses a method for predicting consultation duration, comprising applying the guideline information to at least one of electronic health data, epidemiological data, or local area data to determine the one or more probable health conditions for the user (user attribute data, user medical record data, and user symptom data are used to determine potential associated diseases, paragraphs [0033-0039]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the guideline information to electronic health data, epidemiological data, or local area data to determine the one or more probable health conditions for the user, because this additional information would aid in correctly predicting the exact medical condition of the user and result in a more accurate appointment time allotment, as suggested by P R (paragraphs [0004-0005]).

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nidy, in view of Kataria, and further in view of Schwarz et al. (U.S. Patent Application Pub. No. 2019/0267133, hereinafter “Schwarz”).
In regard to claims 17 and 19, Nidy and Kataria do not disclose receiving feedback data after the medical appointment, the feedback data including an actual duration for the medical appointment; and adjusting a particular time allotment corresponding at least one of the probable health conditions based at least on the feedback data.
Schwarz discloses a method for estimating medical appointment duration, comprising receiving feedback data after the medical appointment, the feedback data including an actual duration for the medical appointment; and adjusting a particular time allotment corresponding at least one of the probable health conditions based at least on the feedback data (an appointment duration prediction model receives appointment duration data during use to adjust the duration predictions, paragraphs [0037-0038]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adjust a particular time allotment based on feedback data, because this would increase the prediction performance, as taught by Schwarz (paragraph [0038]).





Allowable Subject Matter
Claims 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regard to claim 8, Nidy discloses receiving a plurality of clinical guidelines (screening questions to which responses indicate which healthcare services may be needed are received from a provider, column 23, line 63 to column 24, line 22).  However, Nidy and the additional prior art of record does not disclose or suggest extracting from natural language or a flow chart in the clinical guidelines a plurality of guideline key phrases, and normalizing the plurality of guideline key phrases to one or more normalized guideline expressions, as required by claim 8.

In regard to claim 14, Nidy discloses receiving a plurality of clinical guidelines (screening questions to which responses indicate which healthcare services may be needed are received from a provider, column 23, line 63 to column 24, line 22). However, Nidy and the additional prior art of record does not disclose or suggest to specifically determine one or more clinical inferences based on the extracted information, identify one or more clinical guidelines based on the one or more inferences and additional data, and determine missing information based on the comparison of the extracted information to the guideline information, wherein at least one of the one or more requests are for the missing information, as required by claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BLA 11/1/22
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656